Case 2:11-cv-04390-CCC-JBC Document 274 Filed 08/02/21 Page 1 of 13 PageID: 4044




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


  _________________________________

  NIKE, INC.,                               :

            Plaintiff,                      :    Civil Action No. 11-4390 (CCC)

            v.                              :

  EASTERN PORTS CUSTOM                      :       OPINION AND ORDER
  BROKERS INC., et al.,
                                            :
                  Defendants.
  _________________________________:




            Presently before the Court is a letter motion by Plaintiff Nike

  Incorporated (hereinafter “Nike”) seeking an award of costs and attorney’s fees

  relating to Nike’s attendance at a January 24, 2014 settlement conference with

  Defendants City Ocean Logistics Co., Inc. (hereinafter “City Logistics”), and City

  Ocean International , Inc. (hereinafter “City International”). Defendants City

  Logistics and City International oppose the motion. Presently before the Court for

  consideration are Plaintiff’s Letter Motion, see Docket No. 112, and the Letter

  Response of Defendants City Logistics and City International. See Docket No.

  119. For the reasons set forth herein, Plaintiff’s application is denied.



                                             1
Case 2:11-cv-04390-CCC-JBC Document 274 Filed 08/02/21 Page 2 of 13 PageID: 4045




           This is a counterfeiting case brought by Nike against two cargo

  transportation companies, City Logistics and City International. While the

  Plaintiff in its Letter Motion engages in a rather lengthy discussion of the

  factual and litigative background of the case -- much of which is disputed by

  Defendants in their submission -- the Court for purposes of this decision will

  assume the parties’ general familiarity with the facts underlying the case and

  will instead focus on the facts directly related to the current application.

           As regards those facts, Plaintiff states that on September 23, 2013, this

  Court held a telephone conference wherein the Court informed the Parties that it

  would hold a settlement conference at which all parties were expected to bring

  representatives with full settlement authority. During this call, the Court

  apparently informed City Logistics that an appropriate person with full settlement

  authority would have to appear from China for the conference. That call was

  followed by an October 15, 2013 Order which set a date for the conference and

  indicated that “individual client representatives with full settlement authority are

  required to attend the conference in-person." See Docket No. 98 (emphasis in

  original).

      The Court thereafter conducted a settlement conference on November 20,

  2013. According to Plaintiff, neither City Logistics nor City International sent a

  client representative "with full settlement authority" to the conference, but rather


                                             2
Case 2:11-cv-04390-CCC-JBC Document 274 Filed 08/02/21 Page 3 of 13 PageID: 4046




  they relied on a Ms. Ava Lin, the local branch manager for City International, to

  serve as their client representative. Plaintiff further relates that, given Defendants'

  failure to send an appropriate representative, the Court told the parties that it would

  allow Nike to file a motion for its fees and costs associated with its attendance at

  the conference. The Court also scheduled another settlement conference and,

  according to Plaintiff, informed the Defendants that they would be subject to

  sanctions if a party representative from California and China did not attend. On

  December 13, 2013, the Court entered an Order formally setting a conference date

  of January 24, 2014, and indicating that individual client representatives with full

  settlement authority (namely, “the principal/CEO/ President (or like representative)

  of both City Ocean International and City Ocean Logistics … [and] not merely

  local representatives”) were required to attend and that “[c]lient representatives

  will not be excused from attending the conference in-person absent extraordinary

  circumstances[.]” See Docket No. 106.

         Plaintiff states that on December 20, 2013, counsel for Nike and City

  Ocean discussed the settlement conference and other discovery issues during a

  telephone call. At that time, Plaintiff asserts, counsel for Defendants informed

  Nike's counsel that a representative of City Logistics might have problems

  attending the conference on January 24, 2014, as the Chinese New Year

  celebrations would begin on January 31, 2014. Subsequently, on January 17, 2014,


                                             3
Case 2:11-cv-04390-CCC-JBC Document 274 Filed 08/02/21 Page 4 of 13 PageID: 4047




  counsel for Defendants alerted Nike's counsel that a representative of City

  Logistics would not be able to attend the January 24th conference due to Chinese

  visa issues. Counsel for Defendants told counsel for Plaintiff that he had first

  learned of this from Ms. Lin two days earlier, on January 15, 2013, and that Ms.

  Lin had informed him that a City Logistics' representative would "likely" be

  available to attend a conference "near the end of March." Given prior events,

  Plaintiff’s counsel determined that it would not consent to Defendants' request to

  reschedule the conference. Later that day, City Ocean filed a letter with the Court

  requesting that the settlement conference be rescheduled. On January 23, 2014, the

  Court held a telephone conference during which it instructed counsel that the

  hearing would go ahead as scheduled.

         Plaintiff states that no City Logistics representative from China attended

   the settlement conference on January 24, 2014, and that once again Ms. Lin

   appeared as its representative. Plaintiff further notes that, at the end of that

   conference, counsel for Defendants informed the Court that without the presence

   of a City Logistics representative, City International was not in a position to

   make any substantive settlement offer to resolve their portion of the case. As a

   result, Plaintiff claims that the Defendants had once again wasted the Court's

   time and that Plaintiff had again incurred the costs associated with its

   representative traveling to New Jersey from Oregon, as well and the legal costs


                                            4
Case 2:11-cv-04390-CCC-JBC Document 274 Filed 08/02/21 Page 5 of 13 PageID: 4048




   associated with attendance by Plaintiff’s counsel. Consequently, Plaintiff filed

   the present Letter Motion, seeking an award of costs and attorney’s fees relating

   to Plaintiff’s attendance at the January 24, 2014 settlement conference and urging

   that such sanctions “will not only make Nike whole, but will send a strong

   message to City Logistics that the Court' s orders shall not be ignored.” See

   Docket No., 112, at 7.

         In response to Plaintiff’s statement of the facts underlying the present

   application, Defendants City Logistics and City International begin by insisting,

   contrary to Plaintiff’s assertions, that Ms. Lin did have full settlement authority

   when she appeared as Defendants’ representative at the November, 2013

   settlement conference, as evidenced by two letters produced to the Court in

   camera at that conference. See Docket No. 119, Exhibits A & B. Defendants

   further note that no adverse findings have ever been made regarding the veracity

   of this assertion, nor have any hearings been conducted to test it. The Defendants

   go on to admit, however, that despite the foregoing the Court indicated in its

   Order of December 13, 2013, that it would require the attendance of higher-level,

   non-local officials of the Defendants at the subsequent January 24, 2014

   settlement conference. Defendants assert that, as the only appropriate higher-

   level officials for City Logistics were to be found in China, they took immediate

   steps to secure permission from the Chinese authorities to allow said officials to

                                            5
Case 2:11-cv-04390-CCC-JBC Document 274 Filed 08/02/21 Page 6 of 13 PageID: 4049




   leave China in order to attend the January 24th conference. Unfortunately,

   despite their diligent and timely efforts, the Defendants had not been able to

   secure the requisite permission within a week of the scheduled conference.

   Accordingly, as soon as possible the Defendants first sought consent from the

   Plaintiff and then permission from the Court to adjourn the conference, both of

   which were denied. As a result, Defendants state that they participated at the

   January 24th counsel through counsel, with Ms. Ava Lin serving as the in-person

   representative for Defendant City Logistics and with one Mr. James Kwon (City

   International CEO from the company’s Los Angeles office) serving as the in-

   person representative for City International. See generally Docket No. 119.

         In making its argument for sanctions, Plaintiff correctly notes that the

  Federal Rules of Civil Procedure permit a district court to sanction a party that

  fails to comply with its order. See Fed. R. Civ. P. 16(f). The Plaintiff further

  correctly notes that district courts have the inherent authority to control the

  conduct of those appear before it and specifically to levy sanctions when a party

  fails to attend court-ordered conferences or fails timely to disclose its true

  settlement posture, thereby necessitating the unnecessary scheduling of

  settlement conferences. See Docket No. 112, at 7-8 (citing Hovey v. LaFarge

  North America, Inc., Civ. No. 07-2193 (WJM), 2008 U.S. Dist. LEXIS 118449,

  *3-4 (D.N.J. January 14, 2008)(citing Cambers v. NASCO, Inc., 501 U.S. 32,
                                          6
Case 2:11-cv-04390-CCC-JBC Document 274 Filed 08/02/21 Page 7 of 13 PageID: 4050




  43 (1991)); Chanel, Inc. v. Craddock, Civ. No. 05-1593 (HAA), 2006 U.S.

  Dist. LEXIS 10478, *6-7).

        The Plaintiff then urges that an award of sanctions is proper here

  because: 1) Defendant City Logistics has twice failed to comply with the

  Court's directives to have a party representative attend a settlement

  conference with full authority to discuss settlement; and 2) neither Defendant

  City Logistics nor Defendant City International informed the Court prior to

  the January 24, 2014 settlement conference that good faith settlement

  negotiations were not possible without the attendance of the representative

  for City Logistics. Plaintiff concludes by noting that it seeks only an award

  of attorney's fees and actual costs for its attendance at the January 24, 2014

  settlement conference, an award which Plaintiff contends “is narrowly

  targeted to the harm caused by [Defendants] to [Plaintiff] and [which] will

  caution [Defendants] that [they] cannot lightly disregard this Court's

  requirements.” See Docket No 112, at 8-9.

        Defendant’s arguments in response include the following assertions: 1)

  that both Defendants were represented at the January 24, 2014 settlement

  conference by representatives with full settlement authority, 2) that the

  Defendants used their best efforts to comply with the Court’s directive that

  higher-level, non-local officials attend the conference, and 3) that “extraordinary

                                           7
Case 2:11-cv-04390-CCC-JBC Document 274 Filed 08/02/21 Page 8 of 13 PageID: 4051




  circumstances” prevented the attendance of a higher-level, non-local official

  from City Logistics.

         As regards the “full settlement authority” issue, the Defendants assert that

  Ms. Lin and Mr. Kwon were vested with full authority to speak for Defendants

  at the January 24, 2014 settlement conference and that the protestations of

  Plaintiff, without more, does not change that. With respect to their efforts to

  secure the attendance of a higher-level, non-local City Logistics official, the

  Defendants urge that they moved as quickly as possible to identify the

  appropriate representative in China and to secure Chinese government

  permission for travel to America prior to January 24, 2014, but that their efforts

  were unsuccessful. Defendants note that City Logistics was undergoing a

  restructuring in late 2013 so it was not immediately apparent who the proper

  representative would be, but that they moved as quickly as possible once the

  representative was identified.       Defendants further contend that securing

  permission to travel from the Chinese government in a few weeks is often

  difficult, and they assert that when they finally realized the January 24, 2014 date

  was too soon to secure permission for travel from China they immediately sought

  a postponement of the conference to accommodate this reality.               Finally,

  Defendants argue that the difficulties in arranging for travel of their official from

  China constituted precisely the type of “extraordinary circumstances”

                                            8
Case 2:11-cv-04390-CCC-JBC Document 274 Filed 08/02/21 Page 9 of 13 PageID: 4052




  specifically contemplated by the Court’s December 13, 2013 Order initially

  scheduling the conference. See Docket No. 106.

          The Court begins its analysis of the current application by noting that the

   imposition of sanctions under Federal Rule of Civil Procedure 16(f) is

   discretionary with the Court. As the concluding paragraph to the Advisory Notes

   for the 1983 Amendment to Rule 16 makes abundantly clear: “As is true under

   Rule 37(b)(2), the imposition of sanctions may be sought by either the court or a

   party. In addition, the court has discretion to impose whichever sanction it feels

   is appropriate under the circumstances. Its action is reviewable under the abuse-

   of-discretion standard. See National Hockey League v. Metropolitan Hockey

   Club, Inc., 427 U.S. 639 (1976).”

          Although the Plaintiff argues strenuously in its papers that Ms. Lin did not

   have the requisite authority to serve as the Defendants’ representative at the

   November 20, 2013 settlement conference, the Court notes at the outset – and

   Plaintiff has made it quite clear – that the current application seeks sanctions only

   for Defendants allegedly ineffective participation at the January 24, 2014

   settlement conference. Accordingly, while the Court understands that prior

   history may lend context and support for the current request for sanctions, it must

   be emphasized ab initio that the Court’s focus for purposes of the present



                                             9
Case 2:11-cv-04390-CCC-JBC Document 274 Filed 08/02/21 Page 10 of 13 PageID: 4053




   application will remain most squarely on Defendants’ conduct with respect to the

   January 24, 2014 conference.

          As regards that latter conference, it seems fairly clear that the Defendants

   did not absolutely live up to the Court’s directives regarding representation.

   Although Mr. Kwon, who appeared at the conference as the representative for

   City International, seems to have been the type of higher-level, non-local official

   that the Court was seeking, there was no such official present to represent City

   Logistics. While Defendants protest that Ms. Lin was fully vested with the

   authority to represent City Logistics at the conference, it is obvious that the Court

   did not consider her an adequate representative. Indeed, given the circumstances,

   the fact that the Court scheduled a second settlement conference in January of

   2014 on the heels of the November, 2013 conference at which Ms. Lin was

   present indicates that the Court considered her participation as Defendants’

   representative insufficient. Surely, the Court would never have scheduled a

   follow up conference and used specific language concerning “non-local” and

   “higher-level” if it had been satisfied with the representation Ms. Lin provided

   at the November, 2013 conference. The Court is not, therefore, inclined to

   forgive this apparent transgression of its directive unless it determines there was

   a valid excuse for the failure.



                                             10
Case 2:11-cv-04390-CCC-JBC Document 274 Filed 08/02/21 Page 11 of 13 PageID: 4054




         The Court concludes, however, that the events leading up to the January,

   2014 conference constitute the type of “extraordinary circumstances” mentioned

   in the Court’s December 13, 2013 Order which serve to excuse the failure of City

   Logistics to appear at the January, 2014 conference with a non-local, higher level

   representative. As Defendants have explained, they were given six weeks to

   identify a representative to appear at a time when, due to a corporate

   restructuring, it was not entirely clear who would be the appropriate official to

   attend the conference. Once an official was identified in China, the Defendants

   say they immediately took steps to secure permission from the Chinese

   government for him to attend the conference, but the government apparently did

   not move quickly enough to provide the requisite permission. From the Court’s

   perspective, that is a claim that is not very difficult to believe.        Finally,

   Defendants note that when it became clear that City Logistics would not be able

   to secure the attendance of the appropriate official, they quickly took steps to try

   and reschedule the conference.       Given the potential vagaries of arranging

   international travel, particularly between the countries involved here, it appears

   to the Court that Defendants engaged in appropriate efforts to comply with the

   directives of the Court but that adverse circumstances simply intervened. As a

   result, the Court determines that these “extraordinary circumstances” militate

   against the requested award of sanctions.


                                            11
Case 2:11-cv-04390-CCC-JBC Document 274 Filed 08/02/21 Page 12 of 13 PageID: 4055




         In making this decision, the Court recognizes Plaintiff’s claim that the

   Court virtually invited it to file a sanctions motion based upon Defendants’

   conduct at the settlement conferences discussed herein. Based upon Plaintiff’s

   version of the facts, however, it appears to the undersigned that the invitation to

   file a sanctions motion was more forceful after the November, 2013 conference

   than it was after the January, 2014 conference. This might very well be due to

   the fact that the Defendants did make a creditable effort to comply with the

   Court’s December 13, 2013 Order and to have the proper officials present at the

   January settlement conference. Additionally, the Court notes that one prominent

   justification offered by Plaintiff for granting the sanctions motion presently

   under consideration is that it “will send a strong message to City Logistics that

   the Court' s orders shall not be ignored.” See Docket No., 112, at 7. While this

   litigation has been contentious at times, the history of the litigation subsequent

   to the current application does not reveal a history of Defendants ignoring valid

   Court Orders or failing otherwise to participate meaningfully in the litigation.

   Consequently, the Court concludes that these additional factors provide yet

   further support that the requested sanctions award should be denied.

            THEREFORE, for the foregoing reasons, and good cause appearing,

            IT IS on this 2nd day of August, 2021,



                                            12
Case 2:11-cv-04390-CCC-JBC Document 274 Filed 08/02/21 Page 13 of 13 PageID: 4056




            ORDERED that Plaintiff Nike’s letter motion seeking an award of costs

  and attorney’s fees relating to its attendance at a January 24, 2014 settlement

  conference with Defendants City Logistics and City International be and the same

  is herewith denied.




                                              s/ James B. Clark, III
                                            JAMES B. CLARK, III
                                            United States Magistrate Judge




                                           13
